Filed 7/2/15 P. v. Sontag CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C078404

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62119245)

         v.

JAYCE ALLEN SONTAG,

                   Defendant and Appellant.




         William Aaronson, his wife Tori, and his in-laws Tara and Michael Di Pietro went
bowling at Foothills Bowl. As they were leaving the bowling alley, a car pulled up and
defendant Jayce Allen Sontag and a woman got out. The conversation between defendant
and Aaronson turned to homosexuals and slang words referring to homosexuals.
Defendant took off his shirt and began trying to antagonize Aaronson. Defendant
knocked Aaronson to the ground. As Aaronson tried to get up, defendant kicked him in
the head, rendering him unconscious. Aaronson sustained fractures to his “nasal bone,



                                                             1
nasal spectum [sic] and maxillary spine.” Aaronson’s wife, Tori, e-mailed Placer County
Sheriff’s Department a YouTube video of the attack.
         Defendant was charged with battery with serious bodily injury and assault by
means likely to cause great bodily injury. The information further alleged defendant
personally inflicted great bodily injury on Aaronson and that the offense was a hate
crime.
         Defendant pled no contest to both counts and admitted both enhancement
allegations. The parties agreed to a five-year lid on defendant’s sentence. The trial court
sentenced defendant to a two-year term on the assault by means likely to cause great
bodily injury and imposed a three-year term on the personally inflicting great bodily
injury enhancement. The trial court stayed a two-year term on the battery conviction
under Penal Code section 654 and stayed the hate crime enhancement. The trial court
awarded defendant six days of presentence custody credit, ordered defendant to pay a
$1,000 restitution fund fine, imposed and stayed a $1,000 parole revocation fine, imposed
an $80 court operations assessment, and a $60 criminal conviction assessment. The court
also ordered defendant to pay a $350 probation court fee. Defendant did not obtain a
certificate of probable cause.
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant. Having undertaken an examination of
the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                              2
                                  DISPOSITION
     The judgment is affirmed.



                                                ROBIE   , J.



We concur:



     BLEASE             , Acting P. J.



     MURRAY             , J.




                                         3